Case 1:04-cv-00814-RCL Document 368 Filed 05/04/21 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ROGER HALL, et al.,
Plaintiffs,
V, Civil Action No. 04-0814 (RCL)

CENTRAL INTELLIGENCE AGENCY,

Defendant.

 

PROPOSED « ORDER

Upon consideration of the Defendant’s Consent Motion for Extension of Time to Respond
to Plaintiffs’ Motions for Reconsideration, it 1s hereby:

ORDERED that Defendant’s Motion ts GRANTED.

It is FURTHER ORDERED that the time for Defendant to file its Response is extended

up to and including May 18, 2021.

It is SO ORDERED this _acg, of Me , 2021.

* eb ia

ROYCE C. LAMBERTH
United States District Judge
